The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II, claims 38-45, in the reply filed on 5/10/22 is acknowledged.

Claims 18-23, 25-28, 30 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/22.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “cables” (claim 40 and “gas cylinders, hydraulic cylinders or telescoping pinned structures” (claim 42) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 38 and 45 are objected to because of the following informalities: in line 6 of each of these claims, --of-- should apparently be inserted after “plurality”.  
Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38, 41 and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anschultz (US 6,991,415).
Referring to claim 45 (which includes the limitations of claims 38, 41, 43 and 44),  Anschultz shows an assembly, the assembly defining a vertical axis, and comprising:
a leveling component 33 configured to spread grain radially away from a center of the leveling component (col. 2:27-32);
a hopper 27 positioned above the leveling component along the vertical axis and configured to direct grain into the leveling component;
a plurality of chutes 69 positioned below the leveling component and extending away from the leveling component radially and downwardly, the chutes being positioned to receive grain spread by the leveling component radially away from the leveling component (col. 3:39-50); and
a plurality of vertically elongate members 37 connecting the leveling component to the hopper, the vertically elongate members being configured to adjust a height (at least passively) of the entire leveling component relative to the hopper along the vertical axis (col. 2:37 to col. 3:38),
wherein the elongate members are configured to increase in size and decrease in size parallel to the vertical axis (members 37 are springs which extend and contract along their axis);
wherein each elongate member is coupled to one of a plurality of structures 41, the structures being coupled to the leveling component and projecting radially away from the center of the leveling component; and
wherein each elongate member is coupled to one of a plurality of tabs 39 extending from the hopper.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Anschultz in view of Freeman (US 3,232,458).
Anschultz does not show the leveling component to include a cylindrical leveling band.
Freeman discloses a generally similar grain distributor having a leveling component (drum 26) positioned below a hopper (funnel 49) and above a plurality of radially extending ribs 34, 35 for spreading grain radially away from the leveling component, wherein the leveling component is in the form of a cylindrical leveling band at the lower end of which one of a plurality of differently sized and shaped bottom plates 52-55 may be inserted to accommodate different types of grain and/or vary the rate at which the grain is distributed.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assembly of Anschultz such that the leveling component included a cylindrical leveling band, as taught by Freeman, to accommodate different types of grain and/or vary the rate at which the grain was distributed.

Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Anschultz in view of Toline et al (US 8,708,632).
Anschultz shows the elongate members to be coil springs rather than rods, cables, gas or hydraulic cylinders, or telescoping pinned structures.
Toline shows a generally similar grain spreader assembly including a leveling component 310 positioned below a hopper 110, and a plurality of vertically elongate members comprising rods 200 connecting the leveling component to the hopper, the vertically elongate members being configured to adjust a height of the entire leveling component relative to the hopper along a vertical axis of the assembly.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assembly of Anschultz such that the elongate members included rods, as taught by Toline, as this would simply be the substitution of one known type of elongate adjusting member for another for the same purpose and in the same environment, the use of which in the assembly of Anschultz would have required no undue experimentation and produced no unexpected results. In the same way and for the same reason, any one of cables, gas or hydraulic cylinders, or telescoping pinned structures could also have been substituted for the spring members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

5/18/22